DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 10 recites that “…adhesiveness between the member and the sealant is more intimate than adhesiveness between the member…”, however the definition of “intimate” in this recitation of claim 10 is not known. Intimate could be referring to the strength of the adhesiveness or the amount of contact area. As the meaning of the word intimate is not known and thus claim 10 is indefinite and is rejected under U.S.C 112(b) or pre-AIA   35 U.S.C. 112, second paragraph. For examination purposes intimate is being interpreted as the amount of contact area. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 2, 3, 12 & 13 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Watanabe (US 6241340 B1).
Regarding Claims 1, 2, 3 Watanabe discloses an ink-jet recording head (Fig. 1A) (Column 3, line 33-45); Watanabe discloses that the ink-jet recording head employs a recording device substrate (201) (also referred to as an electrothermal converting element) to cause thermal energy generation which boils of the recording liquid. Watanabe further discloses that the boiling creates a pressure to eject the recording liquid (Column 3, line 33-55 & Column 1, lines 25-38); Watanabe discloses that a plurality of discharge openings are formed for discharging ink at the central portion on the front side of a recording device substrate 201 (Column 1, lines, 46-52); Watanabe discloses the recording device substrate electrically connected to a flexible film wiring substrate (204), and wiring substrate (206) by a thermosetting adhesive  via hot-pressing (Column 3, lines 33-55),  wherein the thermosetting adhesive may be an anisotropic electroconductive adhesive (9) (Column 4, lines 64-67).  Watanabe further discloses that the thermosetting adhesive is mainly composed of an epoxy resin and is further sealed (Column 3, lines 62-67).  Watanabe discloses that the sealing agent (11) is applied to prevent direct finger touching and ink penetration (Column 10, lines 21-29).
	Therefore, as to claim 1, Watanabe discloses an ejection material ejecting device (Fig. 1A) comprising: an ejection unit (201) comprising an ejection opening configured to eject an ejection material; an electric substrate (9) configured to control ejection of the ejection material; a first wiring member (204) connected to the ejection unit (201) ; a second wiring member (206) connected to the electric substrate (9); and a joint (Column 3, lines 33-55) at which the first wiring member and the second wiring member are joined by an anisotropic conductive material, wherein the joint is covered with a sealant (11) resistant to the ejection material.
	Therefore, as to claim 2, Watanabe discloses, the ejection material ejecting device (Fig. 1A) according to claim 1, wherein the sealant (11) is an adhesive agent resistant to the ejection material
Therefore, as to claim 3, Watanabe discloses, the ejection material ejecting device according to claim 2, wherein the adhesive agent is a thermosetting adhesive agent (9) having epoxy as a main ingredient.
Regarding claim 12, Watanabe discloses that the input terminals of the flexible film wiring substrate (204) are electrically connected to output terminals of a wiring substrate (206) having external input pads (205) for supplying electric signals of recording information and the like to an ink-jet recording head from an ink-jet recording apparatus body (Column 1, lines 58-66).  Watanabe further disclosed the structure of wiring substrate (206) to be a flat-topped structure (Fig. 10, 206).
Therefore, as to claim 12, Watanabe discloses that the ejection material ejecting device according to claim 1, wherein the first wiring member comprises a first electrode pad (205), the second wiring member comprises a second electrode pad (206), and at the joint (Column 3, lines 33-55), the first electrode pad and the second electrode pad are electrically connected to each other by the anisotropic conductive material (9).
claim 13, Watanabe discloses an ink supplying-holding member (18) (Column 7, lines 1-5). Watanabe further discloses that the electric substrate (9) in vertical to the ink supplying-holding member (18) (Fig. 1B).
Therefore, as to claim 13, Watanabe discloses the ejection material ejecting device (Fig. 1A) according to claim 1, wherein the ejection unit (201) is connected to a storage container (18) storing the ejection material, and the electric substrate (9) is provided above the ejection unit in a vertical direction of the storage container (18).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US 6241340 B1) in view of Matsukawa (US 20110243580 A1),  NPL “Fluoroplastics, Volume 1 - Non-Melt Processible Fluoropolymers - The Definitive User's Guide and Data Book (2nd Edition)” hereon referred to as “Fluoroplastics NPL”, NPL “52nd AIA A/SAE/ASEE Joint Propulsion Conference, Salt Lake City, UT, July 25‐27, 2016” hereon referred to as “Silicon NPL” and NPL “Fibre Briefing: Polyester”.
Regarding claims 7-10, as discussed above in the rejection of claim 1 Watanabe discloses the recording device substrate electrically connected to a flexible film wiring substrate (204), and wiring substrate (206) by a thermosetting adhesive via hot-pressing (Column 3, lines 33-55), wherein the thermosetting adhesive is manly composed of an epoxy resin and is further sealed with a sealant composed of mainly silicone resin (Column 3, lines 62-67).   
Watanabe does not disclose the seal being covered with a more ridged member composed of stainless steel or plastic via an adhesive bond, wherein said bond is more intimate than a bond formed between the member and the substrates; the substrates being the flexible film wiring substrate (204), and wiring substrate (206). 
Matsukawa discloses the use of a toner seal constituted by multiple layers including a polyester layer (layer for maintaining the strength), an aluminum layer, a polyester layer, and a sealant layer (layer for attachment to the container) from the surface layer in this order (Paragraph 33).  
One of ordinary skill in the art at the time of the invention would have found it obvious to modify the sealant, to be coupled with a polyester layer as disclosed by Matsukawa in order to maintain the strength. As the polyester layer would directly cover the sealant and not the substrates (206 & 204), the bond between the polyester layer and sealant would be more intimate adhesion than a bond between the polyester layer and the substrates (206 & 204).
The rigidity of the sealant and the toner seal is not disclosed by Watanabe nor Matsukawa respectively, however Watanabe does disclose the sealant to be silicone which has a Young’s Modulus (Silicone NPL) & Matsukawa discloses a component layer of the toner seal to be polyester which has a Young’s Modulus of 2758 MPa (Fluoroplastics NPL). The higher Young’s modulus of polyester demonstrates more rigidity in the polyester layer of the polyester layer. 
The resistance of the polyester layer to the ejection material is not disclosed by Watanabe nor Matsukawa however the NPL Fibre Briefing: Polyester discloses that as an oil-based plastic, polyester does not biodegrade like natural fibers, it stays in landfills for several decades at least and potentially for hundreds of years. This supports that the Polyester Layer would be resistant to an ejection fluid (Fibre Briefing: Polyester, Pg. 1, Paragraph 5).
Therefore, in addressing claims 7-10, where at the joint in which the sealant is present it would be covered by an additional member which is comprised of a more ridged polyester layer (polyester being a form plastic) that is resistant to the ejection fluid. The member covers said joint via an adhesive bond wherein said bond is more intimate than a bond between the member and the substrates (204 & 206) because they are not directly bonded to said member.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US 6241340 B1), in view of NPL “Silicone – Wikipedia” and NPL “Cable Definition”.
Regarding claim 11, Watanabe discloses that the flexible film wiring substrate (204) and wiring substrate (205) are electrically connected, wherein said connection is covered by an anisotropic electroconductive adhesive which is further covered by a sealant composed of silicone resin to prevent finger touching (Column 3 lines 33-67). As applied to claim 1 the flexible wiring substrate and wiring substrate are synonymous with the first and second wiring substrates respectably.
Watanabe does not explicitly disclose flexible film wiring substrate (204), and wiring substrate (206) to be flexible cables. However, while silicone can act as an effective insulator (NPL Silicone – Wikipedia, Paragraph: Electrical) thus making the insulated portions of the flexible wiring substrate and (NPL Cable Definition).
As Watanabe teaches the use of a cable through the insulated portions of the flexible wiring substrate and wiring substrate (hereon referred to as insulated portions), one of ordinary skill in the art at the time of the invention would have found it prima facie obvious to use cables instead of the insulated portions as they are by definition the same thing. One of ordinary skill in the art would be motivated to in order to prevent finger touching of the electrically connected insulated portions.

Claims 4, 5, 6, 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US 6241340 B1) in view of Ito (US 20170326583 A1).
Regarding Claims 14-16 Watanabe discloses an ink-jet recording head (Fig. 1A) (Column 3, line 33-45); Watanabe discloses that the ink-jet recording head employs a recording device substrate (201) (also referred to as an electrothermal converting element) to cause thermal energy generation which boils of the recording liquid. Watanabe further discloses that the boiling creates a pressure to eject the recording liquid (Column 3, line 33-55 & Column 1, lines 25-38); Watanabe discloses that a plurality of discharge openings are formed for discharging ink at the central portion on the front side of a recording device substrate 201 (Column 1, lines, 46-52); Watanabe discloses the recording device substrate electrically connected to a flexible film wiring substrate (204), and wiring substrate (206) by a thermosetting adhesive  via hot-pressing (Column 3, lines 33-55),  wherein the thermosetting adhesive may be an anisotropic electroconductive adhesive (9) (Column 4, lines 64-67).  Watanabe further discloses that the thermosetting adhesive is manly composed of an epoxy resin and is further sealed with a sealant (Column 3, lines 62-67).  Watanabe discloses that the sealing agent (11) is applied to prevent direct finger touching and ink penetration (Column 10, lines 21-29).

Ito discloses a nanoimprinting apparatus that forms a cured product pattern on a substrate in such a manner that a mold is pressed against a photocurable composition placed on the substrate and the photocurable composition is cured, the nanoimprinting apparatus comprising the liquid ejection device, wherein the photocurable composition is placed on the substrate using the liquid ejection device. (Ito, Claim 13). Ito discloses the nanoimprinting liquid to be the photocurable composition to be comprising of a polymerizable compound wherein said compound reacts with a polymerization factor (radical or the like) generated from a component B, to form a polymer film by a polymerization reaction. Ito further discloses an example of the polymerizable compound is a radical polymerizable compound (Paragraph 71-75).
One of ordinary skill in the art at the time of the invention would have found it obvious to use the nanoimprinting apparatus, such that the ink-jet recording head would be the ejecting device which ejects the nanoimprinting liquid (the ejection material). One of ordinary skill in the art would be motivated to do so in order to form a pattern of a mold on a substrate.
Therefore, as to claim 14, Watanabe modified by Ito discloses an imprinting apparatus (the nanoimprinting apparatus) comprising of an ejection material ejecting device (Fig. 1A) comprising: an ejection unit (201) comprising an ejection opening configured to eject an ejection material; an electric substrate (9) configured to control ejection of the ejection material; a first wiring member connected to the ejection unit (201) ; a second wiring member (206) connected to the electric substrate; and a joint (Column 3, lines 33-55) at which the first wiring member and the second wiring member are joined by 
Therefore, as to claim 15, Watanabe modified by Ito discloses, the ejection material ejecting device (Fig. 1A) according to claim 14, wherein the sealant (11) is an adhesive agent resistant to the ejection material
Therefore, as to claim 16, Watanabe discloses modified by Ito, discloses the ejection material ejecting device according to claim 15, wherein the adhesive agent is a thermosetting adhesive agent (9) having epoxy as a main ingredient.
Therefore, as to claim 4 & 17 Watanabe modified by Ito, discloses an imprint apparatus, which comprises of an ejection device according to claim 15, wherein the nanoimprinting liquid disclosed by Ito is the imprint material for imprint processing of transferring a pattern of a mold to the imprint material applied to a substrate.
Therefore, as to claim 5, 6, 18, & 19 Watanabe modified by Ito, discloses an imprint apparatus, which comprises of an ejection device according to claim 15, wherein the nanoimprinting liquid disclosed by Ito is the imprint material comprises at least a first component that is a polymerization compound wherein said polymerization compound is a radical polymerization compound.

Claim 20 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US 6241340 B1) in view of Ito (US 20170326583 A1) as applied to claims 4-6 & 14-19  and in further view of Matsukawa (US 20110243580 A1), and NPL “Fibre Briefing: Polyester”.
Regarding Claim 20, as applied to claims 4-6 & 14-19, one of ordinary skill in the art would combine Watanabe with Ito, such that Watanabe modified by Ito discloses an imprint apparatus (Ito, Claim 13) which comprises of a joint (Watanabe, Column 3, lines 33-55) at which the first wiring member and the second wiring member are joined by an anisotropic conductive material, wherein the joint is covered with a sealant (11) resistant to the ejection material..
Watanabe modified by Ito does not explicitly disclose the sealant being further covered by a member resistant to the ejection material. 
Matsukawa discloses the use of a toner seal constituted by multiple layers including a polyester layer (layer for maintaining the strength), an aluminum layer, a polyester layer, and a sealant layer (layer for attachment to the container) from the surface layer in this order (Paragraph 33).  
One of ordinary skill in the art at the time of the invention would have found it obvious to further modify the combination of Watanabe & Ito such that the sealant, to be coupled with a polyester layer as disclosed by Matsukawa. One of ordinary skill in the art would be motivated to do so at the time of the invention in order to maintain the strength. 
The resistance of the polyester layer to the ejection material is not disclosed by the combination of Watanabe, Ito & Matsukawa however the NPL Fibre Briefing: Polyester discloses that as an oil-based plastic, polyester does not biodegrade like natural fibers, it stays in landfills for several decades at least and potentially for hundreds of years. This supports that the Polyester Layer would be resistant to an ejection fluid (Fibre Briefing: Polyester, Pg. 1, Paragraph 5).
Therefore, as to claim 20 Watanabe modified by Ito & Matsukawa discloses the nanoimprint apparatus, wherein at the joint, the sealant is further covered with a member resistant to the ejection material.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W HATCH whose telephone number is (571)272-4625. The examiner can normally be reached 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN W HATCH/Examiner, Art Unit 1754         
/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754